           Case 2:19-cv-00388-LRS                  ECF No. 18        filed 10/26/20       PageID.3004 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                               FILED IN THE
                                                     Eastern District of Washington                        U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON
                          KATIE L. T.,

                                                                     )
                                                                                                      Oct 26, 2020
                             Plaintiff                               )                                    SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 2:19-CV-00388-LRS
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                             )
                SECURITY,                                            )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED.
u
              Defendant’s Motion for Summary Judgment (ECF No. 14) is GRANTED.
              Judgment is entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge            Lonny R. Suko                                                    on motions for
      Summary Judgment (ECF Nos. 13 and 14).


Date: 10/26/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                            Lee Reams
